           Case 4:21-cv-01297-MWB Document 1 Filed 07/23/21 Page 1 of 19




                   IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

JAMES W. BINNEY,                             :       CIVIL ACTION NO.:
                                             :
                       Plaintiff             :
                v.                           :
                                             :
THE PENNSYLVANIA STATE                       :
UNIVERSITY,                                  :
                                             :       JURY TRIAL DEMANDED
                       Defendant             :

                           COMPLAINT AND JURY DEMAND

I.       PRELIMINARY STATEMENT

         1.

      behalf of Plaintiff, James W. Binney                             employee of Defendant,

The Pennsylvania State University                     who has been harmed by the

               discriminatory employment practices, ultimately resulting

         to hire Plaintiff Binney.

         2.     This action is brought under the Age Discrimination in Employment Act,

29 U.S.C. §621 et seq

II.      JURISDICTION AND VENUE

         3.     The original jurisdiction of this Court is invoked pursuant to 28 U.S.C.

§1331 and the claims are substantively based on the ADEA.

         4.     Venue is proper in this judicial district pursuant to 28 U.S.C. §1391 as a

substantial part of the events or omissions giving rise to Plaintiff            claims

occurred in this judicial district.


                                                 1
          Case 4:21-cv-01297-MWB Document 1 Filed 07/23/21 Page 2 of 19




         5.     All conditions precedent to the institution of this suit have been fulfilled.

On May 13, 2021, a Notice of Right to Sue was issued by the United States Equal



         (90) days of receipt of said notice.

         6.     Plaintiff Binney has satisfied all other jurisdictional prerequisites

to the maintenance of this action.

III.     PARTIES

         7.     Plaintiff, James W. Binney              Binney                     (58) year

old citizen of the Commonwealth of Pennsylvania, residing therein at 2603 Tall Cedar

Circle, State College, Pennsylvania 16803.

         8.     Defendant, The Pennsylvania State University

University organized and existing under the laws of the Commonwealth of Pennsylvania,

maintaining a place of business located at 201 Old Main, University Park, Pennsylvania

16802.

         9.     At all times relevant hereto, the Defendant acted through its agents,

servants and employees, who acted within the scope of their authority, course of

employment, and under the direct control of the Defendant.

         10.

                          under the ADEA, and has been, and is, subject to the provisions of

said Act.




                                                2
           Case 4:21-cv-01297-MWB Document 1 Filed 07/23/21 Page 3 of 19




III.   STATEMENT OF FACTS

       11.     Plaintiff Binney is a fifty-eight (58) year old scholar and educator in the

field of Political Science. In 1986, Plaintiff Binney obtained a Bachelor of Science in

Hotel and Restaurant Management from The Pennsylvania State University. In 1989,

Plaintiff Binney obtained a Bachelor of Arts in Political Science from the University of

North Carolina at Wilmington. Plaintiff Binney earned a Master of Arts in International

Relations Theory and Comparative Politics from the University of Kentucky in 2000. In

furtherance of his work in said field, in 2003, Plaintiff Binney earned his PhD in

International Relations Theory and Comparative Politics from the University of

Kentucky, and wrote his dissertation on

Sustainability: A Case Study of the Kazakhstan Institute of Management, Economics, and

Strategi               In 2017, Plaintiff Binney earned a Master of Education in Higher

Education with an emphasis on student engagement from The Pennsylvania University.

In connection with his expertise, Plaintiff Binney has taught Political Science courses at

Northern Kentucky University, served as a Research Fellow at the Woodrow Wilson

International Center for Scholars and the Kennan Institute for Advanced Russian Studies,

and held the position of Program Director of the Kazakhstan Institute of Management,

Economics, and Strategic

       12.     Moreover, from 2005 through the present, Plaintiff Binney has served as a

Lecturer at Norwich University and instructed numerous courses, including Economics

and International Systems, International Development, International Relations Theory,

and Global Commerce and the International System.

                                              3
        Case 4:21-cv-01297-MWB Document 1 Filed 07/23/21 Page 4 of 19




       13.   Plaintiff Binney commenced employment with the Defendant as a Full-

Time Assistant Teaching Professor in or about August of 2008. Thereafter, until in or

about May of 2018, the Defendant employed Plaintiff Binney as a Non-Tenured Lecturer

in the Department of Political Science, the World Campus, and the Fayette Campus

through one year fixed-term contracts.

       14.   During his tenure with the Defendant, Plaintiff Binney has instructed

thousands of students in the following courses: Introduction to American Government,

Political Advertising, American Government, Public Policy and Evaluation, Comparative

Politics, Independent Studies, Racial Politics, Politics of Developing Nations, American

Public Policy, Political Ideologies, Comparative Politics of Western Europe, and

Campaigns and Elections. Further, Plaintiff Binney has served in the role of Academic

Advisor for undergraduate students in the Division of Undergraduate Studies/New

Student Orientation. Plaintiff Binney has received abundant positive reviews from

students and received praise through peer teaching evaluations throughout his tenure with

the Defendant.

       15.   Plaintiff Binney received his final full-time contract from the Defendant for

the 2017-2018 academic year. Following the expiration of said one-year fixed term

contract,

Department Head,                                                      in favor of

significantly younger, less experienced Lecturers.

       16.   Plaintiff Binney alleges that subsequent to the completion of his final full-

time contract, the Defendant has refused to hire him to teach as a Non-Tenured Lecturer

                                            4
          Case 4:21-cv-01297-MWB Document 1 Filed 07/23/21 Page 5 of 19




for a number of courses and has instead hired significantly younger, less qualified, less

experienced individuals to serve in those posts.

       17.

appoints Non-Tenured Lecturers both directly and through a faculty pool selection

system. Non-Tenured Lecturers with existing contracts may apply directly for positions

and/or elect to enter the pool in order to be considered for courses as they arise. The

Defendant considers both direct applications and pool candidates in filling Non-Tenured

Lecturer positions for courses each semester.

       18.

afforded him the opportunity to teach Introduction to American National Government,

Political Advertising, and American Politics: Principles, Processes, and Powers after his

final full-time contract expired in May of 2018. By virtue of his instruction of said

courses                                             faculty pool selection system in or

about May of 2018 and has remained in the pool through the present date.

       19.    Thereafter, the

six (46), a significantly younger, less qualified, less experienced individual in the position

of Non-Tenured Lecturer for the summer 2019, fall 2019, and spring 2020

Government and Politics of Western Europe courses. The Defendant also hired Morford

in lieu of Plaintiff Binney to teach the spring 2020            Comparative Politics of

Western Europe course.

                                                                   Additionally, Plaintiff

Binney has greater prior experience teaching Comparative Politics of Western Europe

                                              5
        Case 4:21-cv-01297-MWB Document 1 Filed 07/23/21 Page 6 of 19




than Morford and received exemplary reviews from his students in connection with his

teaching of said course.

       20.

one (31), a significantly younger, less qualified, less experienced individual in

the position of Non-Tenured Lecturer for

International Relations Theory courses. The Defendant also hired Kruzcek in lieu of



the Middle East courses. Defendant also selected Kruzcek to instruct Independent Studies

in the fall 2019 and spring 2020 semesters.                            as a Non-Tenured



2019. Further, Kruzcek possesses no experience in remote instruction, as compared to



Campus as well as for Norwich University.

       21.    As further age discrimination, the Defendant hired Elizabeth Pertner

                 thirty-three (33), a significantly younger, less qualified, less experienced

individual in the position of Non-Tenured Lecturer for a section of the fall 2019

                                              Globe course.

selection of Pertner for said course, Pertner had no experience in remote instruction.



courses in the field of Comparative Politics than Pertner.




                                               6
         Case 4:21-cv-01297-MWB Document 1 Filed 07/23/21 Page 7 of 19




        22.                                                age thirty-five (35), a

significantly younger, less qualified, less experienced individual in the position of

Non-Tenured Lecturer for the other section of the

Politics Around the Globe course. Significantly, Deng earned her PhD in 2021 and has no

prior experience as a primary, Non-Tenured Lecturer, whereas Plaintiff Binney has



Additionally, Deng had no experience in remote instruction at the time the Defendant

selected her in lieu of Plaintiff Binney. Moreover, as of the date of        selection,

Plaintiff Binney had taught many more courses in the field of comparative politics than

Deng.

        23.                                                                          (27), a

significantly younger, less qualified, less experienced individual in the position of

Non-T

Significantly, Phillips earned his PhD in 2021 and has no prior experience as a primary,

non-

Science Department in said capacity since 2008. Additionally, Phillips had no experience

in remote instruction at the time the Defendant selected him in lieu of Plaintiff Binney.

        24.   Through the present, the Defendant continues to hire significantly younger,

less qualified, less experienced individuals in Non-Tenured Lecturer positions in its

Political Science Department.




                                              7
          Case 4:21-cv-01297-MWB Document 1 Filed 07/23/21 Page 8 of 19




         25.   Plaintiff Binney believes and avers that no legitimate reason existed for the

                                                                        Lecturer for

the aforesaid various Political Science courses and that the Defendant has failed to do

so solely based on his age (58).

                                   COUNT I
  (ADEA - Age Discrimination - Failure to Hire - Summer 2019 Government and
                         Politics of Western Europe)
                       Plaintiff Binney v. the Defendant

         26.   Plaintiff Binney incorporates by reference paragraphs 1 through 25 of this

Complaint as though fully set forth at length herein.

         27.   The actions of the Defendant, through its agents, servants and employees,

in subjecting Plaintiff Binney to discrimination based on his age, ultimately resulting

in the                             Plaintiff Binney in the position of Non-Tenured

Lecturer for the summer 2019 Government and Politics of Western Europe course and

selection of Nicole Morford, a significantly younger, less qualified, less experienced

individual, constituted a violation of the ADEA.

         28.   As a direct result of the aforesaid unlawful discriminatory employment

practices engaged in by the Defendant in violation of the ADEA, Plaintiff Binney

sustained permanent and irreparable harm, resulting in a loss of earnings, plus the

value of certain benefits, plus loss of future earning power, plus back pay, and front pay,

and interest due thereon.




                                              8
        Case 4:21-cv-01297-MWB Document 1 Filed 07/23/21 Page 9 of 19




                                   COUNT II
 (ADEA - Age Discrimination - Failure to Hire - Fall 2019 Government and Politics
                              of Western Europe)
                       Plaintiff Binney v. the Defendant

       29.    Plaintiff Binney incorporates by reference paragraphs 1 through 28 of this

Complaint as though fully set forth at length herein.

       30.    The actions of the Defendant, through its agents, servants and employees,

in subjecting Plaintiff Binney to discrimination based on his age, ultimately



Tenured Lecturer for the fall 2019 Government and Politics of Western Europe course

and selection of Nicole Morford, a significantly younger, less qualified, less experienced

individual, constituted a violation of the ADEA.

       31.    As a direct result of the aforesaid unlawful discriminatory employment

practices engaged in by the Defendant in violation of the ADEA, Plaintiff Binney

sustained permanent and irreparable harm, resulting in a loss of earnings, plus the

value of certain benefits, plus loss of future earning power, plus back pay, and front pay,

and interest due thereon.

                                  COUNT III
   (ADEA - Age Discrimination - Failure to Hire Spring 2020 Government and
                         Politics of Western Europe)
                       Plaintiff Binney v. the Defendant

       32.    Plaintiff Binney incorporates by reference paragraphs 1 through 31 of this

Complaint as though fully set forth at length herein.

       33.    The actions of the Defendant, through its agents, servants and employees,

in subjecting Plaintiff Binney to discrimination based on his age, ultimately

                                             9
        Case 4:21-cv-01297-MWB Document 1 Filed 07/23/21 Page 10 of 19




                                                                            of Non-

Tenured Lecturer for the spring 2020 Government and Politics of Western Europe course

and selection of Nicole Morford, a significantly younger, less qualified, less experienced

individual, constituted a violation of the ADEA.

       34.    As a direct result of the aforesaid unlawful discriminatory employment

practices engaged in by the Defendant in violation of the ADEA, Plaintiff Binney

sustained permanent and irreparable harm, resulting in a loss of earnings, plus the

value of certain benefits, plus loss of future earning power, plus back pay, and front pay,

and interest due thereon.

                                  COUNT IV
   (ADEA - Age Discrimination - Failure to Hire - Fall 2019 Comparative Politics
                              of Western Europe)
                       Plaintiff Binney v. the Defendant

       35.    Plaintiff Binney incorporates by reference paragraphs 1 through 34 of this

Complaint as though fully set forth at length herein.

       36.    The actions of the Defendant, through its agents, servants and employees,

in subjecting Plaintiff Binney to discrimination based on his age, ultimately resulting



Lecturer for the fall 2019 Comparative Politics of Western Europe course and selection

of Nicole Morford, a significantly younger, less qualified, less experienced individual,

constituted a violation of the ADEA.




                                             10
        Case 4:21-cv-01297-MWB Document 1 Filed 07/23/21 Page 11 of 19




       37.    As a direct result of the aforesaid unlawful discriminatory employment

practices engaged in by the Defendant in violation of the ADEA, Plaintiff Binney

sustained permanent and irreparable harm, resulting in a loss of earnings, plus the

value of certain benefits, plus loss of future earning power, plus back pay, and front pay,

and interest due thereon.

                                   COUNT V
  (ADEA - Age Discrimination - Failure to Hire - Fall 2019 International Relations
                                    Theory)
                       Plaintiff Binney v. the Defendant

       38.    Plaintiff Binney incorporates by reference paragraphs 1 through 37 of this

Complaint as though fully set forth at length herein.

       39.    The actions of the Defendant, through its agents, servants and employees,

in subjecting Plaintiff Binney to discrimination based on his age, ultimately resulting in

                                                                   Non-Tenured Lecturer

for the fall 2019 International Relations Theory course and selection of Gregory Kruzcek,

a significantly younger, less qualified, less experienced individual, constituted a violation

of the ADEA.

       40.    As a direct result of the aforesaid unlawful discriminatory employment

practices engaged in by the Defendant in violation of the ADEA, Plaintiff Binney

sustained permanent and irreparable harm, resulting in a loss of earnings, plus the

value of certain benefits, plus loss of future earning power, plus back pay, and front pay,

and interest due thereon.




                                             11
        Case 4:21-cv-01297-MWB Document 1 Filed 07/23/21 Page 12 of 19




                                  COUNT VI
(ADEA - Age Discrimination - Failure to Hire Spring 2020 International Relations
                                    Theory)
                       Plaintiff Binney v. the Defendant

       41.    Plaintiff Binney incorporates by reference paragraphs 1 through 40 of this

Complaint as though fully set forth at length herein.

       42.    The actions of the Defendant, through its agents, servants and employees,

in subjecting Plaintiff Binney to discrimination based on his age, ultimately resulting

                                           Binney in the position of Non-Tenured

Lecturer for the spring 2020 International Relations Theory course and selection of

Gregory Kruzcek, a significantly younger, less qualified, less experienced individual,

constituted a violation of the ADEA.

       43.    As a direct result of the aforesaid unlawful discriminatory employment

practices engaged in by the Defendant in violation of the ADEA, Plaintiff Binney

sustained permanent and irreparable harm, resulting in a loss of earnings, plus the

value of certain benefits, plus loss of future earning power, plus back pay, and front pay,

and interest due thereon.

                                  COUNT VII
(ADEA - Age Discrimination - Failure to Hire - Fall 2019 International Relations in
                               the Middle East)
                      Plaintiff Binney v. the Defendant

       44.    Plaintiff Binney incorporates by reference paragraphs 1 through 43 of this

Complaint as though fully set forth at length herein.

       45.    The actions of the Defendant, through its agents, servants and employees,

in subjecting Plaintiff Binney to discrimination based on his age, ultimately resulting

                                             12
        Case 4:21-cv-01297-MWB Document 1 Filed 07/23/21 Page 13 of 19




Lecturer for the fall 2019 International Relations in the Middle East course and selection

of Gregory Kruzcek, a significantly younger, less qualified, less experienced individual,

constituted a violation of the ADEA.

       46.    As a direct result of the aforesaid unlawful discriminatory employment

practices engaged in by the Defendant in violation of the ADEA, Plaintiff Binney

sustained permanent and irreparable harm, resulting in a loss of earnings, plus the

value of certain benefits, plus loss of future earning power, plus back pay, and front pay,

and interest due thereon.

                                  COUNT VIII
(ADEA - Age Discrimination - Failure to Hire Spring 2020 International Relations
                              in the Middle East)
                       Plaintiff Binney v. the Defendant

       47.    Plaintiff Binney incorporates by reference paragraphs 1 through 46 of this

Complaint as though fully set forth at length herein.

       48.    The actions of the Defendant, through its agents, servants and employees,

in subjecting Plaintiff Binney to discrimination based on his age, ultimately resulting



Tenured Lecturer for the spring 2020 International Relations in the Middle East course

and selection of Gregory Kruzcek, a significantly younger, less qualified, less

experienced individual, constituted a violation of the ADEA.

       49.    As a direct result of the aforesaid unlawful discriminatory employment

practices engaged in by the Defendant in violation of the ADEA, Plaintiff Binney


                                             13
        Case 4:21-cv-01297-MWB Document 1 Filed 07/23/21 Page 14 of 19




sustained permanent and irreparable harm, resulting in a loss of earnings, plus the

value of certain benefits, plus loss of future earning power, plus back pay, and front pay,

and interest due thereon.

                                  COUNT IX
  (ADEA - Age Discrimination - Failure to Hire Fall 2019 Independent Studies)
                       Plaintiff Binney v. the Defendant

       50.    Plaintiff Binney incorporates by reference paragraphs 1 through 49 of this

Complaint as though fully set forth at length herein.

       51.    The actions of the Defendant, through its agents, servants and employees,

in subjecting Plaintiff Binney to discrimination based on his age, ultimately resulting



Lecturer for the fall 2019 Independent Studies course and selection of Gregory Kruzcek,

a significantly younger, less qualified, less experienced individual, constituted a violation

of the ADEA.

       52.    As a direct result of the aforesaid unlawful discriminatory employment

practices engaged in by the Defendant in violation of the ADEA, Plaintiff Binney

sustained permanent and irreparable harm, resulting in a loss of earnings, plus the

value of certain benefits, plus loss of future earning power, plus back pay, and front pay,

and interest due thereon.

                                   COUNT X
 (ADEA - Age Discrimination - Failure to Hire Spring 2020 Independent Studies)
                       Plaintiff Binney v. the Defendant

       53.    Plaintiff Binney incorporates by reference paragraphs 1 through 52 of this

Complaint as though fully set forth at length herein.

                                             14
        Case 4:21-cv-01297-MWB Document 1 Filed 07/23/21 Page 15 of 19




       54.    The actions of the Defendant, through its agents, servants and employees,

in subjecting Plaintiff Binney to discrimination based on his age, ultimately resulting in

                                                   the position of Non-Tenured Lecturer

for the spring 2020 Independent Studies course and selection of Gregory Kruzcek, a

significantly younger, less qualified, less experienced individual, constituted a violation

of the ADEA.

       55.    As a direct result of the aforesaid unlawful discriminatory employment

practices engaged in by the Defendant in violation of the ADEA, Plaintiff Binney

sustained permanent and irreparable harm, resulting in a loss of earnings, plus the

value of certain benefits, plus loss of future earning power, plus back pay, and front pay,

and interest due thereon.

                                  COUNT XI
   (ADEA - Age Discrimination - Failure to Hire Fall 2019 Comparing Politics
                               Around the Globe)
                       Plaintiff Binney v. the Defendant

       56.    Plaintiff Binney incorporates by reference paragraphs 1 through 55 of this

Complaint as though fully set forth at length herein.

       57.    The actions of the Defendant, through its agents, servants and employees,

in subjecting Plaintiff Binney to discrimination based on his age, ultimately resulting in



Lecturer for the fall 2019 Comparing Politics Around the Globe course and selection of

Elizabeth Pertner, a significantly younger, less qualified, less experienced individual,

constituted a violation of the ADEA.


                                             15
        Case 4:21-cv-01297-MWB Document 1 Filed 07/23/21 Page 16 of 19




       58.    As a direct result of the aforesaid unlawful discriminatory employment

practices engaged in by the Defendant in violation of the ADEA, Plaintiff Binney

sustained permanent and irreparable harm, resulting in a loss of earnings, plus the

value of certain benefits, plus loss of future earning power, plus back pay, and front pay,

and interest due thereon.

                                  COUNT XII
   (ADEA - Age Discrimination - Failure to Hire Fall 2019 Comparing Politics
                               Around the Globe)
                       Plaintiff Binney v. the Defendant

       59.    Plaintiff Binney incorporates by reference paragraphs 1 through 58 of this

Complaint as though fully set forth at length herein.

       60.    The actions of the Defendant, through its agents, servants and employees,

in subjecting Plaintiff Binney to discrimination based on his age, ultimately resulting in

                                                                   Non-Tenured Lecturer

for the fall 2019 Comparing Politics Around the Globe course and selection of Qing

Deng, a significantly younger, less qualified, less experienced individual, constituted a

violation of the ADEA.

       61.    As a direct result of the aforesaid unlawful discriminatory employment

practices engaged in by the Defendant in violation of the ADEA, Plaintiff Binney

sustained permanent and irreparable harm, resulting in a loss of earnings, plus the

value of certain benefits, plus loss of future earning power, plus back pay, and front pay,

and interest due thereon.




                                             16
        Case 4:21-cv-01297-MWB Document 1 Filed 07/23/21 Page 17 of 19




                                  COUNT XII
    (ADEA - Age Discrimination - Failure to Hire Fall 2019 Scientific Study of
                                    Politics)
                       Plaintiff Binney v. the Defendant

       62.    Plaintiff Binney incorporates by reference paragraphs 1 through 61 of this

Complaint as though fully set forth at length herein.

       63.    The actions of the Defendant, through its agents, servants and employees,

in subjecting Plaintiff Binney to discrimination based on his age, ultimately resulting in

                                                                                  Lecturer

for the fall 2019 Scientific Study of Politics course and selection of Joseph Phillips, a

significantly younger, less qualified, less experienced individual, constituted a violation

of the ADEA.

       64.    As a direct result of the aforesaid unlawful discriminatory employment

practices engaged in by the Defendant in violation of the ADEA, Plaintiff Binney

sustained permanent and irreparable harm, resulting in a loss of earnings, plus the

value of certain benefits, plus loss of future earning power, plus back pay, and front pay,

and interest due thereon.

                                 PRAYER FOR RELIEF

       65.    Plaintiff Binney incorporates by reference paragraphs 1 through 64 of this

Complaint as though fully set forth at length herein.

       WHEREFORE, Plaintiff Binney requests that this Court enter judgment in his

favor against the Defendant and Order that:




                                              17
       Case 4:21-cv-01297-MWB Document 1 Filed 07/23/21 Page 18 of 19




      a.     Defendant compensate Plaintiff Binney for the wages and other

benefits and emoluments of employment lost, because of its unlawful conduct;

      b.     Defendant compensate Plaintiff Binney with an award of front

pay, if appropriate;

      c.     Defendant pay to Plaintiff Binney liquidated damages;

      d.     Defendant pay to Plaintiff Binney pre and post judgment interest;

costs of suit and attorney and expert witness fees as allowed by law;

      e.     The Court award such other relief as is deemed just and proper.

                                   JURY DEMAND

      Plaintiff Binney demands a trial by jury.

                                                  SIDNEY L. GOLD & ASSOC., P.C.

                                         By:       /s/ Sidney L. Gold, Esquire
                                                  SIDNEY L. GOLD, ESQUIRE
                                                  I.D. No.: 21374
                                                  1835 Market Street, Suite 515
                                                  Philadelphia, PA 19103
                                                  (215) 569-1999
                                                  Attorney for Plaintiff


DATED: 07/23/2021




                                           18
         Case 4:21-cv-01297-MWB Document 1 Filed 07/23/21 Page 19 of 19




                                        VERIFICATION

        I hereby verify that the statements contained in the attached Complaint are true and

correct to the best of my knowledge, information and belief. I understand that false statements

herein are made subject to the penalties of Title 18 Pa. C.S.A. §4904, relating to unsworn

falsification to authorities.




DATE:                                                ________________________________
                                                     DR. JAMES BINNEY, PLAINTIFF
